tcmemo_2009_215 united_states tax_court pedro juan rivera petitioner v commissioner of internal revenue respondent docket no filed date p failed to report wage income that he received in r determined a deficiency and additions to tax pursuant to sec_6651 and and a i r c held p is liable for the deficiency and the additions to tax p is also liable for a penalty under sec_6673 i r c pedro juan rivera pro_se lauren b epstein robert w dillard and lynn m curry for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged dollar_figure federal_income_tax deficiency and additions to tax that respondent determined for petitioner’s tax_year the issues for decision are whether petitioner was required to include dollar_figure in wages in his gross_income whether petitioner is liable under sec_6651 for a dollar_figure addition_to_tax whether petitioner is liable under sec_6651 for a dollar_figure addition_to_tax whether petitioner is liable under sec_6654 for a dollar_figure addition_to_tax and whether the court should impose a penalty on petitioner under sec_6673 findings_of_fact at the time petitioner filed his petition he resided in florida in petitioner worked for terminix international co lp terminix and received dollar_figure in wages he did not file a federal_income_tax return for or and did not make any estimated_tax payments in in date 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure respondent prepared a sec_6020 substitute for return for petitioner’s tax_year respondent issued a notice_of_deficiency on date and petitioner filed a timely petition with this court on date a trial was held on january and in tampa florida opinion i whether petitioner had unreported income generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it wrong see rule a 290_us_111 however the court_of_appeals for the eleventh circuit to which an appeal in this case would lie absent stipulation to the contrary has held that the presumption of correctness does not attach unless the commissioner introduces some evidence linking the taxpayer to the alleged income-producing activity see 994_f2d_1542 11th cir affg tcmemo_1991_636 respondent has sufficiently linked petitioner to an income- producing activity by introducing into evidence a form_w-2 wage and tax statement reflecting that terminix paid petitioner dollar_figure in wages copies of paychecks that terminix sent to petitioner in and that petitioner endorsed and payroll registers reflecting the wages terminix paid petitioner in thus petitioner has the burden to prove that the deficiency was arbitrary or erroneous see blohm v commissioner supra pincite petitioner has not met his burden he did not testify at trial did not present any witnesses or evidence and did not file a brief despite being given the opportunity to do so although he argues that respondent failed to prove he is the pedro juan rivera to whom terminix paid dollar_figure in wages he admits that his social_security_number appears on the form_w-2 the paychecks and the payroll registers that respondent introduced into evidence petitioner’s argument is without merit as are his other arguments which are so frivolous that they do not warrant discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit because petitioner has not met his burden_of_proof we sustain respondent’s deficiency determination 2although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not satisfied the prerequisites under sec_7491 and for such a shift 3for example petitioner argues that the notice_of_deficiency was invalid because it was not properly authorized he was not a taxpayer and that respondent failed to validate that he had a tax debt none of these arguments has any merit ii additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 and and a pursuant to sec_7491 respondent has the burden of production with respect to these additions to tax and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 respondent satisfied the burden of production by introducing into evidence a form_3050 certification of lack of record reflecting that respondent has no record of petitioner having filed a federal_income_tax return for see davis v commissioner tcmemo_2005_160 n affd 244_fedappx_532 4th cir petitioner has not shown that the form_3050 was irregular and has not presented any evidence to suggest that his failure_to_file was due to reasonable_cause accordingly we sustain respondent’s imposition of the addition_to_tax under sec_6651 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question in a case such as this where the taxpayer did not file a return the commissioner must introduce evidence that an sfr substitute for return satisfying the requirements of sec_6020 was made see cabirac v commissioner t c 127_tc_200 affd 521_f3d_1289 10th cir the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 to constitute a sec_6020 return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_ although petitioner did not file a federal_income_tax return for respondent introduced into evidence a document that qualifies as a sec_6020 return for that year see wheeler v commissioner supra pincite the document contains a date proposed individual income_tax assessment which lists petitioner’s name address and social_security_number and which provides sufficient information to compute his tax_liability the document also contains an sec_6020 asfr certification which states that the certification along with the information identified in it shall be treated as the return filed by the taxpayer for purposes of determining the amount of the additions to tax under paragraphs and of sec_6651 because petitioner did not pay the entire tax_liability as shown on the sec_6020 return respondent has met the burden of production with respect to the sec_6651 addition_to_tax further petitioner has not demonstrated or introduced any evidence that his failure to pay is due to reasonable_cause and not willful neglect we therefore sustain respondent’s imposition of the addition_to_tax under sec_6651 c sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on individual taxpayers who underpay their estimated income_tax the commissioner’s burden of production under sec_7491 with respect to that addition_to_tax requires the commissioner at a minimum to produce evidence that a taxpayer was required to make an annual payment under sec_6654 see wheeler v commissioner supra pincite the amount of any required_annual_payment is the lesser_of percent of the tax shown on the individual’s return for the year or if no return is filed percent of the individual’s tax for such year or if the individual filed a return for the immediately preceding tax_year a fixed percentage of the tax shown on that return sec_6654 respondent has met the burden of production with respect to the sec_6654 addition_to_tax because petitioner failed to file federal_income_tax returns for and as shown by the two forms respondent introduced into evidence his required_annual_payment of estimated_tax for wa sec_90 percent of his tax for that year see wheeler v commissioner supra pincite petitioner did not make his required estimated_tax payment for moreover he does not fit within any of the 4petitioner’s form_w-2 reflects dollar_figure of federal_income_tax withheld in the notice_of_deficiency respondent rounded this figure down to dollar_figure but should have rounded it up to dollar_figure in respondent’s rule_155_computations respondent should either correct this rounding error or explain why dollar_figure is the correct figure exceptions listed in sec_6654 we therefore sustain respondent’s imposition of the addition_to_tax under sec_6654 iii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir on date respondent moved the court to penalize petitioner under sec_6673 respondent cites petitioner’s failure to cooperate before and during trial as well sec_6654 provides two exceptions to the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full 12-month preceding_taxable_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 in light of our earlier conclusion regarding petitioner’s wage income petitioner is liable for a deficiency for that net of withholding exceeds dollar_figure and because petitioner failed to file a federal_income_tax return he has not shown that he had no tax_liability in the frivolous positions petitioner has taken throughout the proceeding respondent also points to petitioner’s refusal to stipulate that he is the pedro juan rivera who worked for terminix in petitioner studiously avoided introducing any evidence at all on this issue this forced respondent to subpoena and call a witness greg harmer vice president of transaction services from terminix’s parent_corporation service master to present evidence to prove that fact the out-of- pocket cost to the government with respect to mr harmer including airfare from memphis tennessee was at least dollar_figure on date petitioner filed a response which contains a variety of frivolous arguments that we need not mention see crain v commissioner f 2d pincite petitioner’s conduct in this case warrants a penalty under sec_6673 his failure to acknowledge even the most basic facts such as where he worked and when he worked there 6mr harmer testified that our records show that a person who claimed to be pedro rivera and furnishing documents saying they were pedro rivera --they had to produce the documents required by an i-9 so a social_security card and a passport or a driver’s license or some other identification--came to our terminix offices here in florida in produced those documents claimed to be pedro rivera provided the social_security_number that is on these documents and that we then employed and continued to pay that person from to 7there were considerable other costs also involved to all of the trial participants from lost time in court and as an expense of operating the court and his repeated assertion of frivolous arguments particularly his failure to acknowledge that he is the pedro juan rivera who worked at terminix were intended to delay and wasted hours of the court’s respondent’s and respondent’s witness’s time these actions also substantially and unjustifiably increased the monetary cost borne by taxpayers who obey the law and promptly pay their taxes to make matters worse the court repeatedly warned petitioner that he could be penalized under sec_6673 for his conduct he did not heed those warnings as a result we shall impose upon petitioner a dollar_figure penalty pursuant to sec_6673 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order will be issued and decision will be entered under rule 8petitioner contends that the court’s sec_6673 warnings constrained him from cooperating with respondent or diligently preparing his case that contention like all of his other arguments is frivolous and specious
